






Exhibit 10.1
January 8, 2016
Global Payments Inc.
10 Glenlake Parkway, NE
Atlanta, Georgia 30328-3473
Attention: Cameron Bready, Executive Vice President and Chief Financial Officer
Project Holly
Amended and Restated Commitment Letter


Dear Mr. Bready:
Global Payments Inc. (“you” or “GPN”), has advised Bank of America, N.A. (“Bank
of America”), Merrill, Lynch, Pierce, Fenner and Smith Incorporated (or any of
its designated affiliates, “MLPFS”), the other Initial Lenders (as defined
below) and the other Lead Arrangers (as defined below) that you intend to
acquire (the “Acquisition”), directly or indirectly, all of the outstanding
share capital of Heartland Payment Systems, Inc. (the “Target”). You have
further advised us that, in connection with the foregoing, you intend to
consummate the other Transactions described in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Transaction Description or the Summary of Terms (as hereinafter defined).
This Commitment Letter amends, restates and supersedes in its entirety the
Commitment Letter dated as of December 15, 2015 by and among you, Bank of
America and MLPFS.
You have also advised the Commitment Parties (as hereinafter defined) that you
intend to:
(a)    effect (i) an amendment (the “Proposed Revolving Amendment”) to the
Second Amended and Restated Revolving Credit Agreement dated as of July 31, 2015
among GPN, the other borrowers identified therein, the lenders identified
therein and Bank of America, in its capacity as administrative agent (as amended
through the date hereof, the “Existing Revolving Credit Agreement”, and as to be
amended by the Proposed Revolving Amendment, the “Amended Revolving Credit
Agreement”) in respect of a revolving credit facility of $1.25 billion (the
“Existing Revolving Facility”; such facility as amended by the Amended Revolving
Credit Agreement, the “Amended Revolving Facility”) and (ii) an amendment (the
“Proposed Term Loan Amendment” and collectively with the Proposed Revolving
Amendment, the “Proposed Amendments”) to the Second Amended and Restated Term
Loan Agreement, dated as of July 31, 2015, among GPN, Global Payments Direct,
Inc., the lenders identified therein and Bank of America, in its capacity as
administrative agent (as amended through the date hereof, the “Existing Term
Loan Agreement”, collectively with the Existing Revolving Credit Agreement, the
“Existing Credit Agreements” and, as amended by the Proposed Term Loan
Amendment, the “Amended Term Loan Agreement”, and collectively with the Amended
Revolving Credit Agreement, the “Amended Credit Agreements”) in respect of a
term loan facility of $1.75 billion (the “Existing Term Loan” or the “Existing
Term Loan Facility”, together with the Existing Revolving Facility, the
“Existing Credit Facilities”) which Proposed Term Loan Amendment, among other
things, would permit the increase of the Existing Term Loan by $165 million in
connection with the Acquisition (the “Term Loan Increase”), in each case, on the
terms specified in the Summary of Principal Terms and Conditions attached hereto
as Exhibit B (the “Summary of Terms”; this commitment letter, the Transaction
Description, Summary of Terms and the Summary of Additional Conditions attached
hereto as Exhibit C, collectively, the “Commitment Letter”);
(b)    if the required consent of the lenders under the Existing Credit
Agreements to the Proposed Amendments (the “Required Consent”) is not obtained,
obtain new senior secured credit facilities (the “Backstop Bank Facilities”)
comprised of (i) a term loan facility in an aggregate principal amount of up to
$1.75 billion with terms identical to those applicable to the Existing Term Loan
and (ii) a revolving credit facility in an aggregate principal amount of up to
$1.25 billion with terms identical to those applicable to the Existing Revolving
Facility, in each case with changes to such terms as are required to give effect
to the Proposed Amendments; and



--------------------------------------------------------------------------------




(c)    obtain an incremental term B loan under the Amended Credit Agreements or
the documentation for the Backstop Bank Facilities, as applicable, in the
aggregate principal amount equal to the sum of (i) $1.615 billion plus (ii) the
Additional Flex Amount (as defined in Exhibit B) (if any) (the “Additional Term
B Facility”).
The Existing Credit Facilities under the Amended Credit Agreements or the
Backstop Bank Facilities, as applicable, and the Additional Term B Facility are
collectively referred to herein as the “Facilities”.
In connection with the foregoing, (a) each of Bank of America, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), PNC Bank, National Association (“PNC
Bank”), Toronto Dominion (Texas) LLC (“Toronto Dominion”), SunTrust Bank
(“SunTrust”), Fifth Third Bank (“Fifth Third”), Barclays Bank PLC (“Barclays”),
Capital One, N.A. (“Capital One”), Regions Capital Markets, a division of
Regions Bank (“RCM”), Bank of Montreal (“BMO”) and Canadian Imperial Bank of
Commerce, New York Branch (“CIBC”) (each an “Initial Lender” and, collectively,
the “Initial Lenders”) is pleased to advise you of its fully underwritten
several, but not joint, commitment to provide a portion of the Additional Term B
Facility in the amount set forth on Schedule I hereto (provided, that, in
connection with the primary syndication of the Additional Term B Facility, the
Lead Arrangers will syndicate (or participate, if applicable) the commitments of
the Initial Lenders with respect thereto on a pro rata basis), (b) each of Bank
of America, BTMU, PNC Bank, TD Bank, N.A. (“TD Bank”), SunTrust, Fifth Third,
Barclays, Capital One, Regions Bank (“Regions”), BMO, and CIBC hereby commits
that it will (i) vote in favor of the Proposed Amendments and (ii) not assign
its interests in the Existing Revolving Credit Agreement or the Existing Term
Loan Agreement or take any other action that could compromise its right to vote
its interests in this manner until the earlier of the effectiveness of the
Proposed Amendments or your decision to abandon the effort to obtain the
Proposed Amendments and (c) each of Barclays and Capital One is pleased to
advise you of its fully underwritten several, but not joint, commitment to
provide a portion of the Term Loan Increase in the amount set forth on Schedule
I hereto. Furthermore, Bank of America is pleased to advise you of its fully
underwritten commitment, if the Required Consent is not obtained, to provide
100% of the aggregate principal amount of the Backstop Bank Facilities, all upon
and subject to the terms set forth in this Commitment Letter. As used herein,
“Bank Facilities Documentation” means the Proposed Amendments and all related
documentation (or, if the Required Consent is not obtained, the credit agreement
and all related documentation for the Backstop Bank Facilities) and the credit
agreement and all related documentation for the Additional Term B Facility, as
applicable.
It is agreed that (i) MLPFS (or any of its affiliates), BTMU, PNC Capital
Markets LLC (“PNCCM”), TD Securities (USA) LLC (“TD Securities”), SunTrust
Robinson Humphrey, Inc. (“STRH”), Fifth Third, Barclays and Capital One will act
as joint lead arrangers for the Proposed Amendments and the Additional Term B
Facility, including with respect to soliciting the Required Consent, and MLPFS
(or any of its affiliates) will act as sole lead arranger and sole bookrunner
for the Backstop Bank Facilities, if applicable (collectively in such
capacities, the “Lead Arrangers”), (ii) MLPFS (or any of its affiliates) will
act as sole bookrunner for the Facilities, (iii) Bank of America will act as
sole administrative agent for the Facilities (in such capacity, the
“Administrative Agent”), (iv) BTMU, PNC Bank, TD Bank, SunTrust, Fifth Third,
Barclays and Capital One will act as co-syndication agents for the Facilities,
and (v) Regions, BMO and CIBC will act as co-documentation agents for the
Facilities. Bank of America (including in its capacities as a Lender), MLPFS,
BTMU, PNC Bank, PNCCM, Toronto Dominion, TD Bank, TD Securities, SunTrust, STRH,
Fifth Third, Barclays, Capital One, Regions, RCM, BMO, and CIBC (including, in
each case, in their capacities as the Lead Arrangers), may be collectively
referred to herein as the “Commitment Parties”. It is further agreed that MLPFS
shall have “left side” designation and shall appear on the top left of any
Information Materials (as defined below) and all other offering or marketing
materials in respect of the Facilities and shall perform the duties and exercise
the authority customarily performed and exercised by them in such role. You
agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed and no other titles
will be awarded unless you and we shall so agree.


The (i) commitments of the Initial Lenders hereunder to fund the Additional Term
B Facility, (ii) commitments of Barclays and Capital One to fund the Term Loan
Increase, and (iii) advance of up to $950 million of loans under the Existing
Revolving Facility (or, in the event the Required Consent is not obtained, the
commitment of Bank of America to fund up to $950 million of revolving loans
under the Backstop Bank Facilities), in each case, necessary to finance the
Acquisition Costs (as hereinafter defined) on the Closing Date (as hereinafter
defined) (the “Necessary Acquisition Funds”) and the agreements of the Lead
Arrangers to perform the services described herein are subject solely to the
conditions set forth in Exhibit C hereto and, upon satisfaction (or waiver by
all Commitment Parties) of such conditions and subject to the Limited
Conditionality Provision, the funding of the Necessary Acquisition Funds shall
occur.


Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), any Fee Letter, the Bank Facilities Documentation or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Necessary Acquisition Funds on
the Closing Date shall be (A) such of the representations made by the Target
with respect to the Target and its subsidiaries in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliate) have the right (taking into account any applicable cure
provisions) to terminate your (or its) obligations under the Merger Agreement,
or

2



--------------------------------------------------------------------------------




the right not to consummate the Acquisition, as a result of a breach of such
representations in the Merger Agreement (to such extent, the “Specified Merger
Agreement Representations”) and (B) the Specified Representations (as defined
below) in the Bank Facilities Documentation and (ii) the terms of the Bank
Facilities Documentation shall be in a form such that they do not impair the
availability of the Necessary Acquisition Funds on the Closing Date if the
conditions set forth in Exhibit C hereto are satisfied (it being understood
that, to the extent any security interest in any Collateral is not or cannot be
provided and/or perfected on the Closing Date (other than the pledge and
perfection of the security interests in certificated equity securities of GPN’s
material, wholly owned domestic subsidiaries (to the extent required under the
terms of Exhibit B hereto) and assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code; provided that stock certificates of the Target and its material,
wholly-owned domestic subsidiaries will only be required to be delivered on the
Closing Date to the extent received from the seller) after your use of
commercially reasonable efforts to do so or without undue burden or expense,
then the grant, provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Necessary Acquisition Funds on the Closing Date, but instead shall be required
to be delivered within 90 days after the Closing Date or otherwise pursuant to
arrangements and timing to be mutually agreed by the Administrative Agent and
GPN acting reasonably). For purposes hereof, “Specified Representations” means
the representations and warranties of the Loan Parties (as defined in the
Summary of Terms) set forth in the Bank Facilities Documentation relating to
corporate or other organizational existence, power and authority (as to
execution, delivery and performance of the Bank Facilities Documentation), due
authorization, execution and delivery of, and enforceability against the Loan
Parties of, the Bank Facilities Documentation, execution of the Bank Facilities
Documentation not conflicting with organizational documents of the Loan Parties,
solvency as of the Closing Date (after giving effect to the Transactions) of GPN
and its subsidiaries on a consolidated basis (with solvency to be defined in a
manner consistent with the solvency certificate to be delivered in the form set
forth in Annex I attached to Exhibit C hereto), Federal reserve margin
regulations, the Investment Company Act, PATRIOT Act, use of proceeds of the
Facilities on the Closing Date not violating OFAC and FCPA and, subject to the
provisions of this paragraph, creation, validity and perfection of security
interests in the Collateral. This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provision.”


The Lead Arrangers reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’
commitments hereunder to a group of banks, financial institutions and
institutional lenders (together with the Initial Lenders and including any
existing lenders under the Existing Credit Agreements that consent to the
Proposed Amendments, the “Lenders”) identified by the Lead Arrangers and
reasonably acceptable to you (such consent not to be unreasonably withheld or
delayed); provided that we agree not to syndicate our commitments (a) to certain
of those banks, financial institutions, other institutional lenders and other
entities sep-arately identified in writing by you to us prior to the date
hereof, or (b) to competitors (other than bona fide fixed income investors,
banks (or similar financial institutions) or debt funds) of GPN, the Target and
their respective subsidiaries and affiliates identified in writing by you to us
from time to time prior to the date hereof (collectively, the “Disqualified
Lenders”). The Lead Arrangers intend to commence syndication of the Facilities
and solicitation of the Required Consent promptly upon your acceptance of this
Commitment Letter and the Fee Letters. Until the earlier of (i) the date upon
which a Successful Syndication (as defined in the Joint Fee Letter) is achieved
and (ii) the 45th day following the Closing Date (the “Syndication Date”), you
agree to actively assist the Lead Arrangers in obtaining the Required Consent
and achieving a syndication of the Facilities that is satisfactory to the Lead
Arrangers and you. Such assistance shall include your (a) providing and causing
your advisors to provide (and using commercially reasonable efforts, subject to,
and not in contravention of the Merger Agreement, to cause the Target and its
advisors to provide) the Commitment Parties and the other Lenders upon request
with information customarily provided in transactions of this type and
reasonably deemed necessary by the Commitment Parties to complete syndication
and/or obtain the Required Consent, including, but not limited to, written,
factually presented information and evaluations (other than the Projections)
prepared by you and your advisors, or on your behalf, or the Target and its
advisors, relating to the transactions contemplated hereby (including the
Projections (as hereinafter defined), the “Information”), (b) reasonable
assistance (including using commercially reasonable efforts to cause the Target,
subject to, and not in contravention of the Merger Agreement, to assist) in the
preparation of an Information Memoranda and other written materials to be used
in connection with the syndication of the Facilities (collectively with the
Summary of Terms, the “Information Materials”), (c) using your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit materially from your existing banking relationships, (d) using your
commercially reasonable efforts to procure, at your expense, prior to the launch
of the syndication, a public corporate family rating (but not a specific rating)
in respect of GPN after giving effect to the Transactions from each of Standard
& Poor’s Ratings Services and Moody’s Investors Service, Inc., (e) using your
commercially reasonable efforts to ensure that there is no competing offering,
placement or arrangement of any other senior credit facility for GPN and its
subsidiaries which would have a material adverse effect on the syndication of
the Additional Term Loan B Facility, the Term Loan Increase or the Backstop Bank
Facilities and (f) otherwise assisting the Commitment Parties in their
syndication efforts, including by making appropriate members of your senior
management available (and your using commercially reasonable efforts to cause
the senior management of the Target, subject to, and not in contravention of the
Merger Agreement, to be available) at mutually agreed dates and times to attend
and make presentations regarding the business and prospects of GPN and its
subsidiaries, as appropriate, at one or more meetings, if any, of prospective
Lenders. Notwithstanding anything to the contrary contained in the Commitment
Letter or the Fee Letters, none of (x) your obligations to assist in syndication
efforts as provided herein, (y) the

3



--------------------------------------------------------------------------------




commencement of the syndication or (z) a Successful Syndication, shall
constitute a condition to the initial funding or availability of the Facilities.


It is understood and agreed that the Lead Arrangers will manage all aspects of
the syndication and the solicitation of the Required Consent in consultation
with you, including decisions as to the selection of prospective Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that
unless we and you shall otherwise agree, no Lender participating in the
Facilities will receive compensation from you in order to obtain its commitment
or its consent to the Proposed Amendments, except on the terms contained in this
Commitment Letter and in the Fee Letters.
You represent, warrant and covenant that (with respect to any information
relating to the Target and its subsidiaries, to your knowledge) (a) all
financial projections concerning GPN and its subsidiaries that have been or are
hereafter made available to the Commitment Parties or the Lenders by you or any
of your representatives (or on your or their behalf) or by the Target or any of
its subsidiaries or representatives (or on their behalf) (the “Projections”) in
connection with the transaction contemplated hereby have been or will be
prepared in good faith based upon assumptions deemed reasonable at the time of
preparation and at the time such Projections are furnished and (b) all
Information, other than Projections, which has been or is hereafter made
available to the Commitment Parties or the Lenders by you or any of your
representatives (or on your or their behalf) or by the Target or any of its
subsidiaries or representatives (or on their behalf) in connection with any
aspect of the transactions contemplated hereby, as and when furnished, is and
will be complete and correct in all material respects, when taken as a whole,
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made (after giving
effect to all supplements and updates with respect thereto), not materially
misleading. You agree to, and to use your commercially reasonable efforts,
subject to, and not in contravention of the Merger Agreement, to cause the
Target to, furnish us with further and supplemental information from time to
time until the date of the initial borrowing under the Facilities (the “Closing
Date”) so that the representation, warranty and covenant in the immediately
preceding sentence is correct on the Closing Date as if the Information were
being furnished, and such representation, warranty and covenant were being made,
on such date. In issuing this commitment and in arranging and syndicating the
Facilities and soliciting the Required Consent, the Commitment Parties are and
will be using and relying on the Information without independent verification
thereof.
You acknowledge that (a) the Lead Arrangers and/or the Initial Lenders on your
behalf will make available Information Materials to the proposed syndicate of
Lenders by posting the Information Materials on IntraLinks, SyndTrak or another
similar electronic system and (b) certain prospective Lenders (such Lenders,
“Public Lenders”; all other Lenders, “Private Lenders”) may have personnel that
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws, “MNPI”) with respect to GPN, the
Target or their respective affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us (and use commercially reasonable efforts to cause the Target to assist
us) in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.
Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. Each letter and Information Memorandum will be accompanied by a
disclaimer exculpating you, the Target and us with respect to any use thereof
and of any related Information Materials by the recipients thereof In addition,
at our request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.
You agree that the Lead Arrangers and/or the Initial Lenders on your behalf may
distribute the following documents to all prospective Lenders, unless you advise
the Lead Arrangers and the Initial Lenders in writing (including by email)
within a reasonable time prior to their intended distributions that such
material should only be distributed to prospective Private Lenders: (a)
administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
Facilities’ terms and (c) other materials intended for prospective Lenders after
the initial distribution of the Information Materials, including drafts and
final versions of definitive documents with respect to the Facilities. If you
advise us that any of the foregoing items should be distributed only to Private
Lenders, then the Lead Arrangers and the Initial Lenders will not distribute
such materials to Public Lenders without further discussions with you. You agree
(whether or not any Information Materials are marked “PUBLIC”) that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.
By executing this Commitment Letter, you agree to pay the fees set forth in the
separate amended and restated fee letter addressed to you dated the date hereof
from the Commitment Parties (the “Joint Fee Letter”), in that separate amended
and restated agency

4



--------------------------------------------------------------------------------




fee letter addressed to you dated the date hereof from Bank of America and MLPFS
(the “Agency Fee Letter”) and in each separate fee letter addressed to you dated
the date hereof from each applicable Lead Arranger (other than MLPFS), co
documentation agent or senior managing agent (the “Other Fee Letters” and
collectively with the Joint Fee Letter and the Agency Fee Letter, the “Fee
Letters”). If the Closing Date occurs, you also agree to reimburse each
Commitment Party from time to time on demand for all reasonable out-of-pocket
fees and expenses (including, but not limited to, (a) the reasonable and actual
fees, disbursements and other charges of Moore & Van Allen, PLLC, as counsel to
MLPFS and the Administrative Agent and any special or local counsel to the
Commitment Parties or the Lenders retained by MLPFS or the Administrative Agent,
(b) a fee for the establishment and usage of a SyndTrak secure deal syndication
website, and (c) the Administrative Agent’s and MLPFS’s due diligence and
syndication expenses (such as the expenses of a bank meeting and the printing of
presentations and an offering memorandum)) incurred in connection with the
Facilities (including the solicitation of the Required Consent), the syndication
thereof, the preparation of the definitive documentation therefor and the other
transactions contemplated hereby, provided that you have received supporting
documentation for such requested reimbursements in a reasonable level of detail
and that prior to the incurrence of any material expense, the estimated amount
thereof shall be discussed with, and agreed upon by Bank of America, MLPFS and
GPN. You acknowledge that Bank of America and/or MLPFS may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any of such counsel based on the fees such counsel may receive on account of
their relationship with us including, without limitation, fees paid pursuant
hereto.
You agree to indemnify and hold harmless each of the Commitment Parties and each
of their affiliates and their respective officers, directors, employees, agents,
advisors and other representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses and liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of any action, litigation or
investigation in respect of (a) any matters contemplated by this Commitment
Letter, the Fee Letters, the Merger Agreement (as hereinafter defined) or any
related transaction or (b) the Facilities and any other financings or any use
made or proposed to be made with the proceeds thereof and to reimburse each
Indemnified Party upon demand for any reasonable legal or other out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing, except to the extent such claim, damage, loss or liability (i) is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or its Related Parties (as defined below),
or (ii) results from a claim brought by you against an Indemnified Party for a
material breach of such Indemnified Party’s obligations hereunder, if you have
obtained a final and nonappealable judgment in your favor on such claim as
determined by a court of competent jurisdiction. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equityholders or creditors, the
Target or an Indemnified Party, whether or not an Indemnified Party is otherwise
a party thereto and whether or not the transactions contemplated hereby are
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equityholders or
creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages resulting from either (i)
the gross negligence, bad faith or willful misconduct of such Indemnified Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction, or (ii) the material breach of such Indemnified Party’s
obligations hereunder as determined by a final and nonappealable judgment of a
court of competent jurisdiction. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct or actual damages resulting from either (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Party as
determined by a final and nonappealable judgment of a court of competent
jurisdiction, or (ii) the material breach of such Indemnified Party’s
confidentiality obligations hereunder as determined by a final and nonappealable
judgment of a court of competent jurisdiction. For purposes hereof, “Related
Party” means (1) any controlling person or controlled affiliate of such
Indemnified Party, (2) the respective directors, officers or employees of such
Indemnified Party or any of its controlling persons or controlled affiliates and
(3) the respective agents of such Indemnified Party or any of its controlling
persons or controlled affiliates, in the case of this clause (3), acting on
behalf of, or at the express instructions of, such Indemnified Party,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the negotiation or syndication of this
Commitment Letter and the Facilities. Notwithstanding the foregoing, each
Indemnified Party shall be obligated to refund and return any and all amounts
paid by you under this paragraph to such Indemnified Party for any such losses,
claims, damages, liabilities and expenses to the extent it has been determined
by a final, nonappealable judgment by a court of competent jurisdiction that
such Indemnified Person is not entitled to payment of such amounts in accordance
with the terms hereof.
This Commitment Letter and the Fee Letters and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Facilities or as otherwise required by law, may not
be disclosed in whole or in part to any person or entity without our prior
written consent; provided, however, it is understood and agreed that you may (i)
disclose this Commitment Letter (but not

5



--------------------------------------------------------------------------------




the Fee Letters) to the Target and its officers, directors, accountants,
attorneys and other professional advisors on a confidential and need to know
basis, (ii) to the extent portions thereof have been redacted in a manner to be
reasonably agreed by the Commitment Parties (including the portions thereof
addressing fees payable to the Commitment Parties and/or the other Lenders,
economic flex terms and other economic terms), disclose the Fee Letters to the
Target and its officers, directors, accountants, attorneys and other
professional advisors on a confidential and need to know basis and (iii) after
your acceptance of this Commitment Letter and the Fee Letters, disclose this
Commitment Letter (including the Summary of Terms) but not the Fee Letters
(other than the existence thereof and the contents thereof as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses to the extent customary in marketing materials and other required
filings), in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges. We hereby notify you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), each of us is required to
obtain, verify and record information that identifies you, which information
includes your name and address and other information that will allow each of us
to identify you in accordance with the Act.
You acknowledge that any Commitment Party or its respective affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Each Commitment Party agrees that, except as provided herein, it
will not furnish Confidential Information (as defined below) obtained from you
to any of its other customers and that it will treat Confidential Information
relating to you and your affiliates with the same degree of care as it treats
its own confidential information. Each Commitment Party further advises you that
it will not make available to you confidential information that it has obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted (a) to disclose Confidential Information to the extent requested by
any regulatory authority purporting to have jurisdiction over it, (b) to
disclose Confidential Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (c) to access, use and
share with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives (collectively, “Representatives”) any information
concerning you or any of your affiliates that is or may come into the possession
of the Commitment Parties or any of such affiliates; provided that if any such
information constitutes Confidential Information (defined below), the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential, (d) to the extent that such Confidential Information becomes
publicly available other than by reason of disclosure in violation of this
agreement by the Commitment Parties or any of their affiliates, Related Parties
or Representatives, (e) for purposes of establishing a “due diligence” defense,
(f) to the extent that such Confidential Information is or was received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, the Target or any of
your or their subsidiaries or affiliates, (g) to the extent that such
information is independently developed by the Commitment Parties or (h) to
potential Lenders, participants, assignees or potential counterparties to any
swap or derivative transaction relating to GPN or any of its subsidiaries or any
of their respective obligations, in each case, who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph or
as otherwise reasonably acceptable to you and the Commitment Parties, including
as may be agreed in any confidential information memorandum or other marketing
material) in each case, other than any Disqualified Lender. For purposes hereof,
“Confidential Information” means all information received from you or any of
your subsidiaries or the Target or any of its subsidiaries (or any of their
respective Representatives) in connection with the services and transactions
contemplated hereby relating to GPN or any of its subsidiaries, the Target or
any of its subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by you or any of your subsidiaries.
GPN agrees that any references to the Commitment Parties or any of their
respective affiliates made in connection with the Facilities in any publicly
distributed writing are subject to the prior approval of the applicable
Commitment Party, such approval not to be unreasonably withheld or delayed;
provided however, in no event shall any prior approval be required for any
statement or disclosure that is required to be made by GPN (a) to any regulatory
authority purporting to have jurisdiction over it, or (b) pursuant to applicable
laws or regulations or by any subpoena or similar legal process.  The Commitment
Parties shall be permitted to use information related to the syndication and
arrangement of the Facilities in connection with marketing, press releases or
other transactional announcements or updates provided to investor or trade
publications; including, but not limited to, the placement of “tombstone”
advertisements in publications of its choice at its own expense.
You acknowledge that Bank of America currently is acting as administrative agent
and a lender under the Existing Credit Agreements, and your and your affiliates’
rights and obligations under any other agreement with any of the Commitment
Parties or any of their respective affiliates (including the Existing Credit
Agreements) that currently or hereafter may exist are, and shall be, separate
and distinct from the rights and obligations of the parties pursuant to this
Commitment Letter, and none of such rights and obligations under such other
agreements shall be affected by the Commitment Parties’ performance or lack of
performance of services hereunder.
In addition, you acknowledge that GPN (or one of its affiliates) has retained
MLPFS and Barclays Capital Inc. as the buy-side financial advisor (in such
capacity, collectively, the “Financial Advisor”) in connection with the
Acquisition. You agree not to assert any claim you might allege to the extent
based on any actual or potential conflicts of interest that might be asserted to
arise

6



--------------------------------------------------------------------------------




or result from the engagement of the Financial Advisor, on the one hand, and the
roles and activities of us and our affiliates with respect to the financing for
the Transactions contemplated hereunder.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Facilities are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and each Commitment Party, on the other
hand, (ii) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (iii) you are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (b) (i) each Commitment Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity and (ii) no Commitment Party has any obligation to you or
your affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein; and (c) each Commitment Party and
its respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and no
Commitment Party shall have any obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against the Commitment Parties with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.
The provisions of the immediately preceding seven paragraphs shall remain in
full force and effect regardless of whether any definitive documentation for the
Facilities shall be executed and delivered, and notwithstanding the termination
of this Commitment Letter or any commitment or undertaking of any Commitment
Party hereunder; provided, however, that the obligations of the Commitment
Parties with respect to Confidential Information shall terminate on the earlier
of (a) the date which is two years from the date of this Commitment Letter and
(b) the execution of definitive documentation for the Facilities. Subject to the
provisions in the preceding sentence, you may terminate the Commitment Letter
and the Initial Lenders’ commitments with respect to the Facilities hereunder at
any time.
This Commitment Letter and the Fee Letters may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letters by telecopier,
facsimile or other electronic imaging (e.g., “pdf” or “tif”) means shall be
effective as delivery of a manually executed counterpart thereof.
This Commitment Letter (including the Summary of Terms) and the Fee Letters
shall be governed by, and construed in accordance with, the laws of the State of
New York; provided that (i) the interpretation of the definition of “Company
Material Adverse Effect” (as defined in Exhibit C hereto) and whether or not a
“Company Material Adverse Effect” has occurred, (ii) the accuracy of any of the
Specified Merger Agreement Representations and whether as a result of any
inaccuracy thereof you (or your affiliate) have the right (taking into account
any applicable cure provisions) to terminate your (or its) obligations to
consummate the Acquisition, or not to consummate the Acquisition and (iii)
whether the Acquisition has been consummated in accordance with the terms of the
Merger Agreement, shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof. Each of you and the Commitment Parties hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including the Summary of Terms), the Fee
Letters, the transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
of the Commitment Parties and you hereby irrevocably and unconditionally submits
to the exclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the sitting in the Borough of Manhattan
in New York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter (including the Summary of
Terms), the Fee Letters and the transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. Nothing in this
Commitment Letter, the Summary of Terms or any Fee Letter shall affect any right
that any Commitment Party or any affiliate thereof may otherwise have to bring
any claim, action or proceeding relating to this Commitment Letter (including
the Summary of Terms), the Fee Letters and/or the transactions contemplated
hereby and thereby in any court of competent jurisdiction to the extent
necessary or required as a matter of law to assert such claim, action or
proceeding against any assets of GPN or any of its subsidiaries or enforce any
judgment arising out of any such claim, action or proceeding. Each Commitment
Party and you agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. Each
Commitment Party and you waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceedings brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject by suit upon judgment.

7



--------------------------------------------------------------------------------




This Commitment Letter (including the Summary of Terms) and the Fee Letters
embody the entire agreement and understanding among the Commitment Parties, you
and your affiliates with respect to the Facilities and supersede all prior
agreements and understandings relating to the specific matters hereof. This
Commitment Letter is not assignable by GPN without our prior written consent and
is intended to be solely for the benefit of the parties hereto and the
Indemnified Parties. In addition, the Commitment Parties may employ the services
of affiliates or branches, and such affiliates or branches shall be entitled to
the benefits afforded to, and subject to the provisions governing the conduct
of, the Commitment Parties.
Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including the good faith negotiation of the Bank Facilities Documentation in a
manner consistent with the Documentation Principles (it being acknowledged that
the commitment provided hereunder is subject to the conditions set forth in
Exhibit C) and (ii) the Fee Letters are binding and enforceable agreements with
respect to the subject matter contained therein; provided that nothing contained
in this Commitment Letter obligates you or any of your affiliates to consummate
any portion of the Transactions.


All commitments and undertakings of the Commitment Parties hereunder will expire
on earlier of (i) the consummation of the Acquisition with or without the
funding of the Facilities, (ii) three business days following the date of the
termination of the Acquisition Agreement by you or with your consent, prior to
the closing of the Acquisition, (iii) the third day following written notice of
termination of this Commitment Letter by you to the Commitment Parties and (iv)
June 15, 2016; provided that if on such date, all of the conditions set forth in
Article VI and Article VII of the Merger Agreement are satisfied or waived
(other than those conditions that by their terms are to be satisfied at the
Closing, provided that such conditions would be satisfied if the Closing
occurred on such date) and the Marketing Period (as defined in the Merger
Agreement) has commenced and not ended (an “Ongoing Marketing Period”), such
date shall be automatically extended to the twenty-first (21st) business day
following the first day of the Ongoing Marketing Period.


[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







8



--------------------------------------------------------------------------------




We are pleased to have the opportunity to work with you in connection with this
important financing.


Very truly yours,
 
 
BANK OF AMERICA, N.A.
 
 
By:
 /s/ James Dallas
 
Name:    James Dallas
 
Title:    Director
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
 
By:
 /s/ James Dallas
 
Name:    James Dallas
 
Title:    Director








GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
By:
 /s/ Rose C. White
 
Name:    Rose C. White
 
Title:    Managing Director








GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
 
 
By:
 /s/ John F. Brown
 
Name:    John F. Brown
 
Title:    Senior Vice President
 
 
PNC CAPITAL MARKETS LLC
 
 
By:
/s/ Brian Prettyman
 
Name:    Brian Prettyman
 
Title:    Managing Director






GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






Toronto Dominion (Texas) LLC
 
 
By:
 /s/ Robyn Zeller
 
Name:    Robyn Zeller
 
Title:    Vice President
 
 
TD Bank, N.A.
 
 
By:
/s/ Shreya Sham
 
Name:    Shreya Sham
 
Title:    Senior Vice President
 
 
TD Securities (USA) LLC
 
 
By:
 /s/ William Balassone
 
Name:    William Balassone
 
Title:    Managing Director










GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






SUNTRUST BANK
 
 
By:
/s/ Michael Chanin
 
Name:    Michael Chanin
 
Title:    Vice President
 
 
SUNTRUST Robinson Humphrey, Inc.
 
 
By:
/s/ Roger Wilson
 
Name:    Roger Wilson
 
Title:    Director






GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






FIFTH THIRD BANK
 
 
By:
 /s/ Robert Urban
 
Name:    Robert Urban
 
Title:    Managing Director




GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






BARCLAYS BANK PLC
 
 
By:
 /s/ Robert Chen
 
Name:    Robert Chen
 
Title:    Managing Director








GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






CAPITAL ONE, N.A.
 
 
By:
/s/ Jacob Villere
 
Name:    Jacob Villere
 
Title:    SVP - US Corporate Banking






GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






REGIONS BANK
 
 
By:
/s/ Stephen T. Hatch
 
Name:    Stephen T. Hatch
 
Title:    Director
 
 
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK
 
 
By:
 /s/ Nikki M. Stephenson    
 
Name:    Nikki M. Stephenson
 
Title:    Director






GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






BANK OF MONTREAL
 
 
By:
/s/ Anthony Ebdon
 
Name:    Anthony Ebdon
 
Title:    MD
 
 
By:
/s/ Lisa Rodriguez    
 
Name:    Lisa Rodriguez
 
Title:    MD
 
 
By:
 /s/ Christina Boyle    
 
Name:    Christina Boyle
 
Title:    Managing Director


































GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
 
 
By:
/s/ Robert Mustard
 
Name:    Robert Mustard
 
Title:    Authorized Signatory
 
 
By:
/s/ Andrew R. Campbell    
 
Name:    Andrew R. Campbell
 
Title:    Authorized Signatory












GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------






ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
 
 
GLOBAL PAYMENTS INC.
 
 
By:
 /s/ David L. Green
 
Name:    David L. Green
 
Title:    EVP & General Counsel



    


        





GLOBAL PAYMENTS INC.
AMENDED AND RESTATED COMMITMENT LETTER
SIGNATURE PAGE



--------------------------------------------------------------------------------




SCHEDULE I
Commitments
Initial Lender
Amount of Commitment to Additional Term B Facility
Amount of Commitment to Increase Existing Term Loan Facility
Bank of America, N.A.
$386,800,000.00
$0.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$178,000,000.00
$0.00
PNC Bank, National Association
$178,000,000.00
$0.00
Toronto Dominion (Texas) LLC
$178,000,000.00
$0.00
SunTrust Bank
$178,000,000.00
$0.00
Fifth Third Bank
$133,500,000.00
$0.00
Barclays Bank PLC
$124,600,000.00
$65,000,000.00
Capital One, N.A.
$124,600,000.00
$100,000,000.00
Regions Capital Markets, a division of Regions Bank
$44,500,000.00
$0.00
Bank of Montreal
$44,500,000.00
$0.00
Canadian Imperial Bank of Commerce, New York Branch
$44,500,000.00
$0.00
Total
$1,615,000,000.00
$165,000,000.00






--------------------------------------------------------------------------------




EXHIBIT A
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit A shall be determined by reference to the context in
which it is used.
GPN intends to consummate the Acquisition pursuant to the Merger Agreement (as
defined below).
In connection with the foregoing, it is intended that:
(a)    Pursuant to an Agreement and Plan of Merger, dated as of December 15,
2015 (as amended or otherwise modified from time to time and together with all
schedules thereto, collectively, the “Merger Agreement”), among the Target, GPN,
Data Merger Sub One, Inc. and Data Merger Sub Two, LLC, GPN will consummate the
Acquisition and the other transactions described therein or related thereto.
(b)    GPN will obtain $4.78 billion in senior secured first-lien loan
facilities described in Exhibit B to the Commitment Letter (the “Facilities”),
consisting of (i) a $1.25 billion revolving credit facility under the Existing
Revolving Credit Agreement and a $1.75 billion term loan A facility (plus the
amount of the Term Loan Increase) under the Existing Term Loan Agreement, if the
Proposed Amendments are achieved, or a $1.25 billion revolving credit facility
and a $1.75 billion term loan A facility under the documentation for the
Backstop Bank Facilities, if the Proposed Amendments are not achieved; (ii) a
term loan B facility in an initial aggregate principal amount equal to the sum
of (x) $1.615 billion plus (y) any Additional Flex Amount.
(c)    GPN will pay the cash and stock portion of the merger consideration
payable pursuant to the Merger Agreement to the holders of common stock and
equity awards of the Target, the cash portion of which shall be at least $2.04
billion.
(d)    All existing third party indebtedness for borrowed money of (x) GPN under
the Existing Credit Agreements will be refinanced or repaid, except to the
extent the Proposed Amendments are achieved, and (y) the Target and its
subsidiaries (other than such third party indebtedness for borrowed money which
is permitted to remain outstanding pursuant to the terms of the Merger
Agreement) will be refinanced or repaid (collectively, the “Refinancing”).
(e)    The proceeds of the Facilities (to the extent borrowed on the Closing
Date) will be applied (i) to pay the purchase price in connection with the
Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Transactions (such fees and expenses, the “Transaction Costs”) and
(iii) to the Refinancing (the amounts set forth in clauses (i) through (iii)
above, collectively, the “Acquisition Costs”).
The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.




    







--------------------------------------------------------------------------------




EXHIBIT B


PROJECT HOLLY
AMENDMENT TO EXISTING FACILITIES
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS1


Proposed Amendment:
If the Required Consent is obtained, the Existing Credit Agreements shall be
amended on the terms set forth herein (the “Proposed Amendments”). If the
Required Consent is not obtained, the Backstop Bank Facilities shall be provided
pursuant to a credit agreement with terms identical in all material respects to
those applicable to the terms under the Existing Credit Agreements, with changes
to such terms as are proposed by the Proposed Amendments.



Borrowers:
Global Payments Inc., a Georgia corporation (“GPN”) and Global Payments Direct,
Inc., a New York corporation (“GPDI”) and, with respect to the Existing
Revolving Facility only, Global Payments UK Ltd., a British company governed by
the laws of England and Wales, Global Payments Acquisition Corporation 2 SARL, a
Dutch company governed under the laws of the Netherlands, Global Payments
Acquisition PS 2 C.V., a limited partnership entered into and formed under the
laws of the Netherlands and Global Payments Acquisition PS 1 - Global Payments
Direct S.E.N.C., a Luxembourg general partnership (collectively, the “Existing
Designated Borrowers”). After the Closing Date, certain wholly-owned
subsidiaries of GPN may, subject to the approval of the Lenders under the
Existing Revolving Facility, be designated as co-borrowers under the Existing
Revolving Facility pursuant to the Bank Facilities Documentation (collectively
with the Existing Designated Borrowers, the “Designated Borrowers”).

Guarantors:
The Facilities, together with all obligations of GPN under any swap agreement
with a Lender or an affiliate of a Lender relating to the indebtedness or other
obligations owing under the Facilities, will be guaranteed by each existing and
future wholly-owned Material Domestic Subsidiary (to be defined in the Bank
Facilities Documentation) of GPN (collectively, the “Guarantors”, and together
with GPN and the Designated Borrowers, the “Loan Parties”). Additionally, GPN
and GPDI will guarantee all obligations of the Designated Borrowers and GPN and
GPDI will guarantee the obligations of each other under the Facilities. All
guarantees will be guarantees of payment and not of collection. Notwithstanding
the foregoing, the Guarantors shall not include any limited purpose bank, or
similar regulated, subsidiary of GPN and certain other subsidiaries to be
agreed.

Lead Arrangers and
Bookrunner:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its affiliates,
“MLPFS”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC Capital Markets LLC, TD
Securities (USA) LLC, SunTrust Robinson Humphrey, Inc., Fifth Third Bank,
Barclays Bank PLC and Capital One, N.A. will act as joint lead arrangers for the
Facilities and will perform the duties customarily associated with such role.
MLPFS will act as sole bookrunner for the Facilities and will perform the duties
customarily associated with such role.

Addition of New
Term Loan B:
A new term loan B facility in an aggregate principal amount of $1.615 billion
(the “Term B Facility”), plus, at GPN’s election, an additional amount (such
additional amount, the “Additional Flex Amount”) sufficient to fund any original
issue discount or upfront fees required to be funded in connection with the
exercise of “market flex” provisions set forth in the Fee Letters will be added
to the Existing Term Loan Agreement (or, if the Proposed Amendments are not
obtained, advanced pursuant to the documentation for the Backstop Bank
Facilities). The Term B Facility shall be disbursed in full on the Closing Date.
The Term B Facility shall be treated ratably with the term loan (including the
Term Loan Increase) under the Existing Term Loan Agreement (or the Backstop Bank
Facilities, as applicable) in the Loan Documents and the Lenders of the Term B
Facility shall have the same voting rights as the term loan Lenders under the
Existing Term Loan Agreement (or the Backstop Bank Facilities, as applicable).



Increase of Existing Term

1All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the exhibits thereto.



--------------------------------------------------------------------------------




Loan Facility:
The Proposed Amendments shall provide that on the Closing Date, the Existing
Term Loan shall be increased by $165 million (the “Term Loan Increase”). The
proceeds of any borrowings under the Term Loan Increase shall be disbursed to
GPN in full on the Closing Date.

    
Purpose:
The proceeds of borrowings under the Term B Facility and the Term Loan Increase
on the Closing Date shall be used by GPN, together with the proceeds from
borrowings under the Existing Revolving Facility (or the revolving credit
facility under the documentation for the Backstop Bank Facilities, as
applicable), to pay the Acquisition Costs.



The letters of credit and proceeds of revolving loans (except as set forth
above) under the Existing Revolving Facility (or the revolving credit facility
under the documentation for the Backstop Bank Facilities, as applicable) shall
be used by GPN and its subsidiaries for working capital and other general
corporate purposes, including the financing of permitted acquisitions and other
permitted investments (including to fund the Acquisition Costs). If the Proposed
Amendment is not consummated, then the letters of credit under the Existing
Revolving Facility will be rolled over into the Backstop Bank Facilities.


Incremental Facilities:
The Proposed Amendments shall provide that from time to time, during the period
from and after the Closing Date through but excluding the maturity date of the
applicable Facility, GPN may, subject to the conditions below, (i) add one or
more tranches of term loans and/or increase the Term B Facility or Existing Term
Loan (each, an “Incremental Term Facility”) and (ii) obtain additional
commitments under the Existing Revolving Facility (each such increase, an
“Incremental Revolver Increase” and, together with the Incremental Term
Facilities, the “Incremental Facilities”); provided that the aggregate amount of
all Incremental Facilities shall not exceed the sum of (A) $250 million plus (B)
any additional amount (which, for the avoidance of doubt, may be incurred prior
to the amount described in clause (A) and in the case of a simultaneous
incurrence of the maximum amount permitted to be incurred under clause (A) on
any date, without giving pro forma effect to such simultaneous incurrence under
clause (A) on such date) so long as, in the case of this clause (B) only, after
giving effect to the incurrence of such Incremental Facility (and the use of
proceeds thereof) on a pro forma basis the Leverage Ratio recomputed as of the
end of the period of the four fiscal quarters most recently ended for which GPN
was required to deliver financial statements would not exceed 3.75:1.00 (in each
case, assuming for purposes of such calculation, that any Incremental Revolver
Facility being incurred at such time is fully drawn) (such sum, the “Available
Incremental Facility Amount”); provided that, in the case of a permitted
acquisition or permitted investment, the consummation of which by GPN or any of
its subsidiaries is not expressly conditioned on the availability of, or on
obtaining, third party financing (a “Limited Conditionality Acquisition”), such
ratio shall be tested at the time of signing of the relevant acquisition
agreement for such Limited Conditionality Acquisition. As used herein,
“Incremental Term Loans” refers to Incremental Facilities that are not
Incremental Revolver Increases.



Incremental Facilities shall be subject to the following conditions precedent:


(i) no default or event of default exists or would exist under the Facilities
after giving effect thereto; provided that in the case of an Incremental
Facility used to finance a Limited Conditionality Acquisition, such requirement
shall be limited to no payment or bankruptcy event of default,
(ii) Incremental Facilities shall rank pari passu in right of payment and
security with the other Facilities,
(iii) each Incremental Term Facility that is (x) a term loan A facility shall
have a final maturity no earlier than the final maturity of the Existing Term
Loan (prior to giving effect to any extensions thereof) and (y) a term loan B
facility shall have a final maturity no earlier than the final maturity of the
Term B Facility (prior to giving effect to any extensions thereof),

2



--------------------------------------------------------------------------------




(iv) the remaining weighted average life to maturity of any Incremental
Term Facility shall be no shorter than (x) if such Incremental Term Facility is
a term loan A, that of the Existing Term Loan as of the date of the
determination (without giving effect to any prepayments thereof) and (y) if such
Incremental Term Facility is a term loan B, that of the Term B Facility as of
the date of the determination (without giving effect to any prepayments
thereof),
(v) subject to clauses (iii) and (iv) above, the amortization schedule
applicable to any Incremental Term  Facility shall be determined by GPN and the
lenders thereunder,
(vi) the interest rate and any fees relating to any Incremental Term Facility
shall be determined by GPN and the lenders thereunder; provided that if the
All-In Yield (as defined below) applicable to any Incremental Term Facility is
more than 0.50% higher than the corresponding All-In Yield for the Term B
Facility, then the interest rate margin with respect to the Term B Facility
shall be increased by an amount equal to the difference between the All-In Yield
with respect to such Incremental Term Facility and the corresponding All-In
Yield on the Term Facility minus 0.50%,
(vii) the representations and warranties set forth in the applicable Bank
Facilities Documentation shall be true and correct in all material respects as
of the effective date of such Incremental Term Loan except to the extent such
representations and warranties relate to a prior date, in which case, they shall
be true and correct in all material respects as of such earlier date; provided
that in the case of an Incremental Facility used to finance a Limited
Conditionality Acquisition, such requirement shall be limited to certain
specified representations and acquisition agreement representations,
(viii) Incremental Term Facilities shall share ratably in any prepayments of the
Term B Facility and the Existing Term Loan (or otherwise provide for more
favorable prepayment treatment for the then-outstanding Term B Facility,
Existing Term Loan and Incremental Term Facilities) and shall have ratable
voting rights as the other Term B Facility, Existing Term Loan and other
Incremental Term Facilities (or otherwise provide for more favorable prepayment
treatment for the then-outstanding Term B Facility, Existing Term Loan and
Incremental Term Facilities),
(ix) prior to or concurrently with the effectiveness of any Incremental Facility
incurred under clause (B) above, GPN shall have delivered to the Administrative
Agent a certificate demonstrating in reasonable detail that, on a pro forma
basis after giving effect to the proposed Incremental Facility (and the use of
proceeds thereof and any related acquisitions, investments and other
transactions), (1) GPN would be in compliance with the financial covenants
recomputed as of the last day of the most recently ended period of four
consecutive fiscal quarters for which GPN was required to deliver financial
statements and (2) the Leverage Ratio does not exceed 3.75:1.00 (in each case,
assuming for purposes of such calculation, that any Incremental Revolver
Facility being incurred at such time is fully drawn),


(x) GPN shall deliver to Administrative Agent (1) a certificate of each Borrower
and the Guarantors dated as of the date of such Incremental Facility signed by
an authorized officer of such Borrower or Guarantor certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Borrower or Guarantor approving such increase, (2) such amendments to the
security documents as the Administrative Agent may deem reasonably necessary and
(3) customary opinions of legal counsel to the Borrowers and Guarantors,
addressed to the Administrative Agent and each Lender, dated as of the effective
date of such Incremental Facility,
(xi) except as otherwise required or permitted in clauses (i) through (x) above,
all other terms of any Incremental Term Facility shall be as agreed by GPN and
the persons providing such Incremental Term Facility and acknowledged by the
Administrative Agent, and
(xii) any Incremental Revolving Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to the existing Revolving
Loans.

3



--------------------------------------------------------------------------------




“All-In Yield” means, as to any indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
interest rate floor, or otherwise, in each case, incurred or payable by GPN
generally to all the lenders of such indebtedness; provided that OID and upfront
fees shall be equated to interest rate assuming a 4-year life to maturity (or,
if less, the stated life to maturity at the time of its incurrence of the
applicable Indebtedness); and provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, commitment fees, underwriting fees
and similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such indebtedness.
Incremental Facilities shall not initially be effective but may be activated at
any time and from time to time during the life of the Facilities at the request
of GPN with consent required only from those Lenders (including new Lenders that
would qualify as eligible assignees) that agree, in their sole discretion, to
participate in such Incremental Facilities.
GPN may, but shall not be required to, seek commitments in respect of the
Incremental Facilities from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) and additional banks,
financial institutions and other institutional lenders who shall become Lenders
in connection therewith (subject to the consent of the Administrative Agent to
the extent that such consent would be required for an assignment to such Lender
and, in the case of any Incremental Revolver Increase, each Swing Line Lender
and each L/C Issuer, solely to the extent such consent would be required for an
assignment to any such Lender under the Existing Revolving Facility).


Amortization and Maturity:
The Term B Facility shall mature on the date that is 7 years after the Closing
Date and shall amortize in equal quarterly installments, commencing with the
last day of the first full fiscal quarter ending after the Closing Date, in
aggregate annual amounts equal to 1% per annum, paid quarterly, of the original
principal amount of the Term B Facility, with the balance payable on the seventh
anniversary of the Closing Date.



The maturity of the Existing Term Loan (including the Term Loan Increase) will
not be amended (or, if applicable, the term loan issued under the Backstop Bank
Facilities shall have a maturity and amortization identical to the Existing Term
Loan as currently set forth in the Existing Term Loan Agreement). The Proposed
Amendments shall amend the amortization of the Existing Term Loan to be 10% per
annum, paid quarterly, of the original principal amount of the Existing Term
Loan (plus the amount of the Term Loan Increase), commencing November 30, 2016.
The expiration date of the Existing Revolving Facility will not be amended (or,
if applicable, the revolving credit facility provided under the Backstop Bank
Facilities shall mature, and lending commitments thereunder shall terminate, on
the maturity date for the Existing Revolving Facility currently in the Existing
Revolving Credit Agreement).
Mandatory Prepayments:
The Proposed Amendments shall provide that in addition to the amortization of
the Term B Facility and the Exiting Term Loan (including the Term Loan Increase)
set forth above and subject to exceptions and baskets to be mutually agreed
upon, (a) 100% of all net cash proceeds of non-ordinary course asset sales and
dispositions and involuntary dispositions (subject to thresholds and exceptions
to be agreed, including customary reinvestment rights) and (b) 100% of all net
cash proceeds of debt issuances (subject to exceptions to be agreed) shall be
applied ratably to the prepayment of the Term B Facility and the Existing Term
Loan (including the Term Loan Increase) (to the principal installments thereof
on a pro rata basis).



In addition, commencing with the fiscal year ending May 31, 2017, 50% of Excess
Cash Flow (to be defined in the loan documentation), with step-downs to 25% and
0% based on the Leverage Ratio shall be applied to the prepayment of the Term B
Facility (to the principal installments thereof on a pro rata basis); provided,
that any voluntary repayments of Loans (including revolving loans to the extent
the commitments thereunder have been permanently reduced and to the extent not
funded with the proceeds from the incurrence of long-term indebtedness) during
the applicable fiscal year or during the period after such fiscal year but
before the payment is due (so long as such payments are not deducted in the
following fiscal

4



--------------------------------------------------------------------------------




year), shall, without duplication, be credited against Excess Cash Flow payment
obligations on a dollar-for-dollar basis.


Prepayments from foreign subsidiaries’ asset sale proceeds and Excess Cash Flow
will be limited under the Bank Facilities Documentation to the extent such
prepayments (including the repatriation of cash in connection therewith) would
(a) be prohibited by applicable law; provided that GPN and its restricted
subsidiaries shall take commercially reasonable actions available under
applicable local law to permit such repatriation or (b) result in adverse tax
consequences.


Soft Call Protection:
If any prepayment with respect to the Term B Facility is made within six (6)
months after the Closing Date in connection with a Repricing Event, GPN shall on
the date of such prepayment, pay to the Lenders a prepayment premium equal to
one percent (1.00%) of the principal amount of the Term B Facility so prepaid.



“Repricing Event” shall mean (x) there shall occur any amendment, amendment and
restatement or other modification of the definitive documentation for the Term B
Facility which reduces the All-In Yield then in effect for the loans thereunder,
(y) all or any portion of the Term B Facility is voluntarily prepaid or
mandatorily prepaid with the net cash proceeds of issuances, offerings or
placement of debt obligations, or refinanced substantially concurrently with the
incurrence of, or conversion of the loans thereunder into, new indebtedness that
has an effective All-In Yield lower than the All-In Yield in effect for the
loans so prepaid and such issuance, offering or placement provides for such
indebtedness to have a reduced All-In Yield or (z) a Lender must assign its
loans under the Term B Facility as a result of its failure to consent to an
amendment, amendment and restatement or other modification of the Term B
Facility which reduces the All-in Yield then in effect for the loans under the
Term B Facility, in each case of clauses (x), (y) and (z), solely to the extent
the primary purpose of such amendment, amendment and restatement, modification,
issuance, offering, placement, prepayment or assignment, as determined in good
faith by the Administrative Agent, is to reduce the All-In Yield then in effect
for the loans under the Term B Facility.


Interest Rates and Fees:
The interest rates applicable the Existing Revolving Facility (a) from the
Closing Date until receipt of a compliance certificate for the first full fiscal
quarter after the Closing Date shall be the Eurocurrency Rate (as defined in the
Existing Revolving Facility) plus 2.50% per annum or, at GPN’s option, the Base
Rate (as defined in the Existing Revolving Facility) plus 1.50% and (b)
thereafter, a percentage per annum to be determined in accordance with the
pricing grid set forth below. The commitment fee applicable to the Existing
Revolving Facility (a) from the Closing Date until receipt of a compliance
certificate for the first full fiscal quarter after the Closing Date shall be
0.35% per annum and (b) thereafter, a percentage per annum to be determined in
accordance with the pricing grid set forth below.



The interest rates applicable the Existing Term Loan Agreement (including the
Term Loan Increase) (a) from the Closing Date until receipt of a compliance
certificate for the first full fiscal quarter after the Closing Date shall be
the Eurodollar Rate (as defined in the Existing Term Loan Agreement) plus 2.50%
per annum or, at GPN’s option, the Base Rate (as defined in the Existing Term
Loan Agreement) plus 1.50% and (b) thereafter, a percentage per annum to be
determined in accordance with the pricing grid set forth below.


The interest rates applicable the Term B Facility shall be the Eurodollar Rate
(as defined in the Existing Term Loan Agreement) plus 3.75% per annum (the “Term
Loan B Applicable Margin”) or, at GPN’s option, the Base Rate (as defined in the
Existing Term Loan Agreement) plus 2.75%, with a step-down based on the Leverage
Ratio. For purposes of determining the interest rate applicable to the Term B
Facility, the Eurodollar Rate shall not be less than 0.75% (the “LIBOR Floor”).


Pricing Grid:            

5



--------------------------------------------------------------------------------




Pricing
Level
Leverage Ratio
Eurocurrency
Rate Loans and Eurodollar Rate Loans
Base
Rate Loans
Commitment Fee
1
< 2.25 to 1.0
1.75%
0.75%
0.25%
2
> 2.25 to 1.0 or
< 3.25 to 1.0
2.00%
1.00%
0.25%
3
> 3.25 to 1.0 or
< 4.00 to 1.0
2.25%
1.25%
0.30%
4
> 4.00 to 1.0
2.50%
1.50%
0.35%



Documentation:
The Facilities will be documented under a credit agreement(s) (the “Credit
Agreement”) based on and substantially similar to the Existing Credit
Agreements, modified as appropriate to reflect (a) the terms and conditions set
forth herein and in Exhibit C to the Commitment Letter, including, without
limitations, all identified representations, warranties, covenants, financial
covenants and events of default set forth herein, (b) changes in law or
accounting standards in a manner to be agreed, (c) materiality qualifications
and other exceptions that give effect to and/or permit the structure and
intended use of the Facility, (d) the operational, administrative, agency and
related requirements of the Administrative Agent and (e) the operational and
strategic requirements of the Borrower (after giving effect to the Transactions)
in light of its size, geographic locations, businesses, business practices,
operations, financial accounting and the disclosure schedules to the Merger
Agreement and to the extent any other terms are not expressly set forth herein
or in the Existing Credit Agreements, will (i) be negotiated in good faith
within a reasonable time period to be determined based on the expected Closing
Date and taking into account the timing of the syndication of the Facilities and
(ii) contain such other terms as GPN and the Administrative Agent shall
reasonably agree. This paragraph shall be referred to as the “Documentation
Principles”.

Security:
The Proposed Amendments shall provide that each U.S. Borrower and the Guarantors
shall grant the Administrative Agent and the Lenders valid and perfected first
priority (subject to certain exceptions to be set forth in the loan
documentation) liens and security interests in all of the following:

(a)
All present and future shares of capital stock of (or other ownership or profit
interests in) of each domestic subsidiary (other than a domestic subsidiary
foreign holding company) directly owned by a Loan Party (other than a foreign
Loan Party) and 65% of the voting capital stock (and 100% of the non-voting
capital stock) of each “controlled foreign corporation” under Section 957 of the
Internal Revenue Code and each foreign subsidiary holding company, in each case
directly owned by a Loan Party (other than a foreign Loan Party), to the extent
the pledge of any greater percentage would result in material adverse tax
consequences to GPN), in each case to the extent that GPN reasonably determines
(in consultation with the Administrative Agent) that such pledge would not
result in adverse tax consequences.

(b)
All of the present and future property and assets, real and personal, of each
Borrower and each Guarantor, including, but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned real estate,
leaseholds, fixtures, bank accounts, general intangibles, financial assets,
investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds and
cash.

(c)
All proceeds and products of the property and assets described in clauses (a)
and (b) above.

Assets will be excluded from the Collateral in circumstances to be agreed and in
circumstances where the Administrative Agent reasonably determines that the cost
of obtaining a security

6



--------------------------------------------------------------------------------




interest in such assets is excessive in relation to the value afforded thereby.
Notwithstanding anything to the contrary herein, the Collateral shall exclude
(i) those assets to the extent that granting security interests in such assets
would result in material adverse tax or legal consequences to GPN or any of its
subsidiaries as reasonably determined by GPN, and (ii), those assets to the
extent that granting securing interest in such assets would result in a
violation of a contractual obligation or applicable law or regulation in effect
on the Closing Date or to the extent that such security interests would require
obtaining the consent of any governmental authority as reasonably determined by
the Borrower.
Notwithstanding anything to the contrary, the following shall not be required:
(i) mortgages of any (a) fee-owned real property below a fair market or
acquisition value to be agreed, (b) all real property leasehold interests
(including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (c) rights of way, (d) easements and (e) servitudes,
(ii) perfection actions with respect to (A) commercial tort claims below a
threshold to be agreed, (B) motor vehicles and other assets subject to
certificates of title and (C) letter of credit rights, except to the extent
constituting a supporting obligation for other Collateral as to which perfection
is accomplished by the filing of a UCC financing statement or equivalent (it
being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a UCC financing
statement or equivalent),
(iii) perfection by control of any assets which can be perfected by control, or
control agreements or other control arrangements (other than delivery of
certificated pledged capital stock to the extent required above and material
promissory notes constituting Collateral), including deposit accounts,
securities accounts and commodities accounts,
(iv) security documents governed by the laws of any jurisdiction other than the
United States or any state thereof,
(v) security interests in any lease, license or other agreement or any property
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money, capital lease or
similar arrangement permitted under the Bank Facilities Documentation or create
a right of termination in favor of any other party thereto (other than GPN or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC), other than proceeds and receivables thereof, the assignment of which
is expressly deemed effective under the UCC notwithstanding such prohibition.
The Security shall ratably secure the relevant party’s obligations in respect of
the Facilities and any treasury management, interest protection or other hedging
arrangements entered into with a Lender (or an affiliate thereof).


Representations &
Warranties:
The Proposed Amendments shall add usual and customary representations and
warranties solely with respect to the following: (a) intellectual property; and
(b) perfection of security interest in collateral.



Covenants:
The Proposed Amendments shall add usual and customary affirmative covenants
solely with respect to the following: (a) covenant to give security; (b) further
assurances; (c) maintenance of ratings; (d) participation in a quarterly meeting
of the Administrative Agent and the Lenders (or a Lenders-only conference call
in lieu of such meeting); and (e) changes in legal name, state of formation and
form of entity.



The Proposed Amendments shall add usual and customary negative covenants solely
with respect to the following: restrictions on (a) indebtedness (with baskets
for, among other things, (i) unsecured debt so long as no default exists before
and after giving effect thereto and the Leverage Ratio, calculated on a pro form
basis after giving effect to such debt, is 0.25x less than the then applicable
Leverage Ratio Covenant and (ii) debt of non-Loan Parties in an

7



--------------------------------------------------------------------------------




amount to be mutually agreed); (b) liens; (c) acquisitions (provided that,
subject to customary requirements, (i) acquisitions of entities that will become
Loan Parties shall be permitted so long as after giving effect to any such
acquisition on a pro forma basis, the Leverage Ratio is 0.25x less than the then
applicable Leverage Ratio Covenant and (ii) acquisitions of entities that will
not become Loan Parties shall be permitted so long as (1) the aggregate amount
of cash consideration for all such acquisitions made pursuant to this clause
(ii) shall not exceed $1 billion during the term of the Facility and (2) after
giving effect to any such acquisition on a pro forma basis, the Leverage Ratio
is 0.25x less than the then applicable Leverage Ratio Covenant); (d) investments
and restricted payments (with (i) an unlimited basket for restricted payments
and investments (other than acquisitions) so long as the Leverage Ratio,
calculated on a pro forma basis after giving effect to such investment or
restricted payment, is less than 3.50 to 1.0, (ii) an annual basket to be agreed
for dividends, which basket shall in any event permit the payment of quarterly
dividends with respect to the equity interest of GPN at a rate of $0.01 per
share per fiscal quarter, (iii) a $250 million annual basket for share
repurchases and (iv) a $150 million annual basket for investments (which may be
increased by the unused portion of the $250 million annual basket for share
repurchases); and (e) burdensome agreements, with such negative covenants being
subject to qualifications, baskets, growers, thresholds, exceptions, exclusions
and performance periods to be mutually agreed.


Financial Covenants:
The Proposed Amendment shall amend the Existing Credit Agreements such that:



(i)
Section 7.08 (Leverage Ratio) shall be amended to provide that the maximum
Leverage Ratio permitted as of the end of any fiscal quarter shall not exceed
5.00 to 1.0 with step-downs to 4.75 to 1.0 on September 1, 2016, 4.50 to 1.0 on
March 1, 2017, 4.25 to 1.0 on September 1, 2017 and 4.00 to 1.0 on March 1, 2018
(such then-applicable maximum Leverage Ratio, the “Leverage Ratio Covenant”);



(ii)
Section 7.09 (Fixed Charge Coverage Ratio) shall be amended to provide that the
minimum Fixed Charge Coverage Ratio permitted as of the end of any fiscal
quarter shall not be less than 2.25 to 1.0; and



(iii)
The definition of EBITDA shall be amended in a manner to be agreed to permit
synergies and cost savings in connection with the Acquisition and other
acquisitions to be added back.



In the event of the exercise of any “market flex” provisions set forth in the
Fee Letters that affects the calculation of the covenants set forth above, the
covenant levels set forth above shall be adjusted to reflect the same “cushion”
level with respect to EBITDA as those levels set forth above; provided that in
no event shall any such adjustment result in a covenant level that is lower, in
the case of the Leverage Ratio, or higher, in the case of the Fixed Charge
Coverage Ratio, than those levels set forth above.


The Term B Facility shall not have any financial covenants.


Events of Default:
The Proposed Amendments shall amend the Existing Credit Agreements to (i)
replace the cross-acceleration event of default with a customary cross-default
event of default, (ii) cause the events of default to apply to GPN and its
subsidiaries (and in certain instances, its material subsidiaries to be agreed),
with exceptions to be mutually agreed and (iii) amend the thresholds for certain
events of default in a manner to be mutually agreed.



Other Amendments:
The Proposed Amendments shall amend the Existing Credit Agreements to provide
that (a) the minimum amount for assignments of the Term B Facility shall be
$1,000,000; (b) subject to the Limited Conditionality Provisions, no default or
event of default may be waived for the purposes of determining whether the
conditions to all borrowings have been satisfied in respect of any proposed
extension of credit under the Existing Revolving Facility without the approval
of holders of more than 50% of the commitments under the Existing Revolving
Facility; and (c) GPN and its affiliates may make purchases of loans under the
Term B Facility via customary “Dutch Auction” repurchases pursuant to terms and
conditions to be mutually agreed.




8



--------------------------------------------------------------------------------




Conditions to Borrowing
on the Closing Date:
The availability of the Necessary Acquisition Funds on the Closing Date shall be
subject solely to the conditions set forth in Exhibit C to the Commitment
Letter.



Conditions to All Other
Borrowings:
The making of each extension of credit under the Facilities after the Closing
Date shall be conditioned upon (a) delivery of a customary borrowing notice,
(b) the accuracy of representations and warranties in all material respects and
(c) after the Closing Date, the absence of defaults or events of default at the
time of, or after giving effect to the making of, such extension of credit.



Governing Law:
The governing law of the Facilities shall be amended to be New York law.






9



--------------------------------------------------------------------------------




EXHIBIT C
Project Holly
Summary of Additional Conditions2 
The borrowing of the Necessary Acquisition Funds on the Closing Date shall be
subject to the following conditions:


1.(A) Except as disclosed in the Company SEC Documents (as defined in the Merger
Agreement as in effect on the date hereof) filed with, or furnished to, the SEC
(as defined in the Merger Agreement as in effect on the date hereof) after
January 1, 2014 and prior to the date of the Merger Agreement (excluding any
disclosures set forth in any such Company SEC Document in any risk factor
section, any forward-looking disclosure in any section relating to
forward-looking statements or any other statements that are non-specific,
predictive or primarily cautionary in nature other than historical facts
included therein) or in the Company Disclosure Letter (as defined in the Merger
Agreement as in effect on the date hereof), since December 31, 2014, there has
not been any change, event, fact, effect, condition, development or occurrence
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect (as defined in the Merger Agreement
as in effect on the date hereof), and (B) since the date of the Merger
Agreement, there shall not have been any change, event, fact, effect, condition,
development or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
2.The Acquisition shall have been consummated, or substantially concurrently
with the initial borrowing under the Additional Term B Facility and the Term
Loan Increase, shall be consummated, in all material respects in accordance with
the terms of the Merger Agreement, without giving effect to any modifications or
amendments thereto or consents or waivers thereto by the Borrower or any of its
affiliates that are material and adverse to the Lenders or the Lead Arrangers
without the prior consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned). For purposes of the foregoing
condition, it is hereby understood and agreed that any change in the purchase
price in connection with the Acquisition shall not be deemed to be material and
adverse to the interests of the Lenders and the Lead Arrangers; provided that
(A) any reduction of the purchase price shall be allocated to a reduction in any
amounts to be funded under the Term B Facility and (B) any increase in purchase
price shall be funded by equity contributions. The Specified Merger Agreement
Representations and the Specified Representations shall be true and correct in
all material respects.
3.The Refinancing shall have been, or substantially concurrently with the
Closing Date shall be, consummated.
4.The Lead Arrangers shall have received (a) audited consolidated balance sheets
of GPN and the Target and related statements of income, equity (or changes in
equity with respect to GPN) and cash flows of GPN and the Target for the three
(3) most recently completed fiscal years ended at least 60 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, equity (or changes in equity with respect to GPN) and cash
flows of GPN for each subsequent fiscal quarter after May 31, 2015 and of the
Target for each subsequent fiscal quarter after December 31, 2014, in each case,
ended at least 40 days before the Closing Date (other than any fiscal fourth
quarter). The Lead Arrangers hereby acknowledge receipt of (i) the financial
statements of GPN in the foregoing clause (a) for the fiscal years ended 2013,
2014 and 2015, and in the foregoing clause (b) for the fiscal quarter ended
August 30, 2015 and (ii) the financial statements of the Target in the foregoing
clause (a) for the fiscal years ended December 31, 2012, December 31, 2013 and
December 31, 2014 and in the foregoing clause (b) for the fiscal quarters ended
September 30, 2015, June 30, 2015 and March 31, 2015.
5.The Lead Arrangers shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of GPN and its
subsidiaries (based on the financial statements of GPN referred to in paragraph
4 above) as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 40 days prior
to the Closing Date (or, if the most recently completed fiscal period is the end
of a fiscal year, ended at least 60 days before the Closing Date), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting.
6.The Administrative Agent shall have received customary legal opinions,
customary evidence of authorization and a solvency certificate of GPN’s chief
financial officer in substantially the form of Annex I hereto.
7.The Administrative Agent under each Facility shall have received, subject in
all respects to the Limited Conditionality Provision, all documents and
instruments required to create and perfect the Administrative Agent’s security
interest in the Collateral shall have been executed and delivered by the
relevant Loan Parties and, if applicable, be in proper form for filing (or
reasonably satisfactory arrangements shall have been mutually agreed upon for
the execution, delivery and filing of such documents and instruments
substantially concurrently with the consummation of the Acquisition).
8.The Lenders shall have received at least three (3) business days prior to the
Closing Date all documentation and other information about GPN and the
Guarantors as has been reasonably requested in writing at least 10 business days
prior to the Closing Date by such Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

2 Capitalized terms used in this Exhibit C shall have the meanings set forth in
the Commitment Letter to which this Exhibit C is attached (the “Commitment
Letter”) and the other Exhibits attached to the Commitment Letter. In the case
of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit C shall be
determined by reference to the context in which it is used.

--------------------------------------------------------------------------------




9.The Lead Arrangers shall have had a period of no less than 20 consecutive days
to syndicate the Facilities following the receipt of the information
contemplated by paragraphs 3 and 4 of this Exhibit C, which period shall not
commence prior to January 4, 2016. If GPN shall in good faith reasonably believe
that it has delivered such information, GPN may deliver to the Lead Arrangers
written notice to that effect (stating when it believes it completed any such
delivery), in which case GPN shall be deemed to have satisfied its requirements
under this paragraph on the date specified in such notice and the marketing
period shall be deemed to have commenced on the date specified in such notice,
in each case unless the Lead Arrangers in good faith reasonably believe that GPN
has not delivered such information required to be delivered under this paragraph
and, within five business days after its receipt of such notice from GPN, the
Lead Arrangers deliver a written notice to GPN to that effect (stating with
specificity which information is required to satisfy GPN’s requirements under
this paragraph has not been delivered).
10.All fees required to be paid on the Closing Date pursuant to the Summary of
Terms and Fee Letters and reasonable out-of-pocket expenses required to be paid
on the Closing Date pursuant to the Commitment Letter, to the extent invoiced at
least three (3) business days prior to the Closing Date shall, upon the initial
borrowing under the Facilities, have been paid; provided that such payment may
be made from the proceeds of the initial funding of the Facilities on the
Closing Date.
11.The Administrative Agent shall have received a customary loan notice with
respect to the Term B Facility.
12.If Notes Flex (as defined in the Joint Fee Letter) has been exercised:
(a)
The borrowers shall have used commercially reasonable effort to ensure that the
Investment Bank (as defined in the Joint Fee Letter) shall have received (i) a
customary preliminary prospectus or preliminary offering memorandum (other than
a “description of notes” and information customarily provided by the Investment
Bank or its counsel or advisors) (the “Offering Materials”), including financial
statements, pro forma financial statements, business and other financial data of
the type required by Regulation S-X and Regulation S-K under the Securities Act
of 1933 and of the type and form customarily included in offering memoranda,
private placement memoranda, prospectuses and similar documents to consummate
the offering of the Notes (with the exception of a consolidating footnote to the
financial statements for guarantors and non-guarantors, financial information,
as such information may be expressed in the body of the relevant disclosure
document with disclosure customary for a Rule 144A offering) (provided that if
the marketing period for the Notes has not ended prior to February 12, 2015, it
shall not commence until the Offering Materials include the audited consolidated
balance sheets of the Target and related statements of income, equity and cash
flows of the Target for the fiscal year ended December 31, 2015), and (ii) an
indication by the auditors of GPN and Target that such auditors are prepared to
issue customary comfort letters upon completion of customary procedures in
connection with the offering of the Notes (or draft comfort letters from such
auditors), and



(b)
GPN shall have used commercially reasonable efforts to ensure that such
Investment Bank shall have been afforded a period of at least 15 consecutive
business days upon receipt of the information described in clause (a), to seek
to place the Notes with qualified purchasers thereof.

(c)
The issuer of the Notes and each guarantor with respect thereto shall have
executed (i) a purchase agreement in the form contemplated by the Joint Fee
Letter with the Investment Bank and (ii) an indenture with respect to the Notes
and related documentation (including a registration rights agreement) consistent
with terms contemplated by the Notes Flex and Section 6 of the Joint Fee Letter.


11



--------------------------------------------------------------------------------




ANNEX I to
EXHIBIT C


SOLVENCY CERTIFICATE
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned chief financial officer of Global Payments, Inc., a Georgia
corporation (the “Company”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section __ of the [Credit Agreement], dated as of ____________,
among _________ (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the assets (both tangible and intangible), in their
entirety, of Company and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.
(b)    “Present Fair Salable Value”
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Company and its Subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.
(c)    “Liabilities”
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.
(d)    “Will be able to pay their Liabilities as they mature”
For the period from the date hereof through the Maturity Date, Company and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.
(e)    “Do not have Unreasonably Small Capital”
Company and its Subsidiaries taken as a whole after consummation of the
Transactions does not have unreasonably small capital to conduct its business. I
understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.
3.    For purposes of this certificate, I, or officers of Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section __ of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

12



--------------------------------------------------------------------------------




(c)    As chief financial officer of Company, I am familiar with the financial
condition of Company and its Subsidiaries.
4.    Based on and subject to the foregoing, after giving effect to the
consummation of the Transactions, (i) the Fair Value of the assets of Company
and its Subsidiaries taken as a whole exceeds their Liabilities, (ii) the
Present Fair Salable Value of the assets of Company and its Subsidiaries taken
as a whole exceeds their Liabilities; (iii) Company and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iv) Company and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.
* * *

13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.


GLOBAL PAYMENTS, INC.,
a Georgia corporation
By:
 
 
Name:    
 
Title:    






14

